Citation Nr: 1117275	
Decision Date: 05/04/11    Archive Date: 05/10/11

DOCKET NO.  08-27 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, Dr. LXC



ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel


INTRODUCTION

The Veteran served in the armed forces from December 1944 to January 1946, with recognized guerilla service in the Philippines from January 1945 to 
September 1945, and with the regular Philippine Army from September 1945 to January 1946.  The Veteran died on January [redacted], 1976, and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Manila, Republic of the Philippines, Regional Office (RO) of the United States Department of Veterans Affairs (VA).  The August 2007 decision declined to reopen a previously denied claim of service connection for the cause of the Veteran's death.  

The claim at issue was previously remanded by the Board in August 2009 for further evidentiary and procedural development.  This was accomplished, and the Board concludes that it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

The appellant and her witness testified at a June 2009 Board personal hearing held before the undersigned in Washington, DC, via videoconference from the Manila RO, with the assistance of a translator.  A transcript of that hearing has been associated with the claims file.

FINDINGS OF FACT

1.  The Veteran's death certificate lists cerebrovascular accident (CVA), hemorrhage, and thrombosis as the cause of death.  No autopsy was performed.

2.  At the time of the Veteran's death, service connection was in effect for residuals of gunshot wound in left upper back, muscle groups II and IV, rated as 
20 percent disabling, and residual of gunshot wound in right upper back, muscle group I, rated as 10 percent disabling (GSW residuals).

3.  The Veteran was not service connected for CVA, hemorrhage, or thrombosis at the time of his death.

4.  The Veteran's cause of death is not etiologically related to a disease, injury, or event in service.

5.  The Veteran's service-connected GSW residuals were not a principal nor contributory cause of the Veteran's death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  See 38 U.S.C.A. §§ 101(24), 1101, 1110, 1131, 1137, 1310, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.311, 3.312 (2010).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must (1) inform the appellant about the information and evidence necessary to substantiate the claim; (2) inform the appellant about the information and evidence that VA will seek to provide; and (3) inform the appellant about the information and evidence the veteran is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court) held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include (1) the veteran's status; (2) the existence of a disability; (3) a connection between the veteran's service and the disability; (4) the degree of disability; and (5) the effective date of the disability.  The Court held that upon receipt of an application for a service connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim, and to provide the veteran with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486. This notice must also inform the veteran that a disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id.

The United States Court of Appeals for Veterans Claims (Court) held in Hupp v. Nicholson, 21 Vet. App. 342 (2007) that, when adjudicating a claim for dependency and indemnity compensation (DIC) (to include service connection for the cause of the veteran's death), VA must perform a different analysis depending upon whether a veteran was service connected for a disability during his or her lifetime.  The Court concluded that, in general, section 5103(a) notice for a DIC case must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a claim for service connection for the cause of the veteran's death based on a previously service-connected disability; and (3) an explanation of the evidence and information required to substantiate a claim based on a condition not yet service connected.

February 2009 and June 2010 VCAA notices substantially satisfied the provisions of 38 U.S.C.A. § 5103(a).  In the letters, the RO informed the appellant about the information and evidence not of record that was necessary to substantiate the claim; the information and evidence that VA would seek to provide; and the information and evidence the appellant was expected to provide.  

VA has also fulfilled its duty to assist the appellant in making reasonable efforts to identify and obtain relevant records in support of the appellant's claim and obtaining a VA opinion.  The Veteran's service treatment records, an August 1973 
VA medical opinion, a June 2009 private medical opinion, and a November 2009 VA medical opinion were reviewed by both the AOJ and the Board in connection with adjudication of the claim.


Service Connection for the Cause of Death

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. § 1110, 1131; 
38 C.F.R. § 3.303.  Additionally, certain chronic diseases, including cardiovascular diseases, renal diseases, and type II diabetes mellitus, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for a disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a).

Service connection may be granted for the cause of the Veteran's death if a disorder incurred in or aggravated by service either caused or contributed substantially or materially to the cause of death.  To establish service connection for the cause of the veteran's death, competent evidence must link the fatal disease to a period of military service or an already service-connected disability.  See 38 U.S.C.A. 
§ 1310; 38 C.F.R. §§ 3.303, 3.312; Ruiz v. Gober, 10 Vet. App. 352 (1997).

In order to establish service connection for the cause of a veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  In order to constitute the principal cause of death the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  Contributory cause of death is inherently one not related to the principal cause. In order to constitute the contributory cause of death it must be shown that the service-connected disability contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. 3.312; see Lathan v. Brown, 
7 Vet. App. 359 (1995); see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

In this case, the Veteran separated from service in January 1946.  He died in January 1976.  The Veteran's death certificate lists CVA, hemorrhage, and thrombosis as the cause of death.  At the time of the Veteran's death, service connection was in effect for residual of gunshot wound in left upper back, muscle groups II and IV, rated as 20 percent disabling, and residual of gunshot wound in right upper back, muscle group I, rated as 10 percent disabling.

As an initial matter, the appellant does not contend, nor does the record reflect, that CVA, hemorrhage, or thrombosis were incurred in service.  Rather, she has stressed the impact of the Veteran's service-connected GSW residuals on his physical condition.  In the October 2009 VA Form 9, she wrote that the Veteran's GSW residuals affected the Veteran's health during the latter part of his life insofar as he did not have the physical strength or ability to fight infection or to improve his survival.  

Service treatment records are negative for complaints, symptoms, findings, diagnosis, or treatment for CVA, hemorrhage, or thrombosis.  On the question of direct service incurrence, there is also no medical evidence that indicates a link between a current diagnosis of CVA, hemorrhage, or thrombosis and the Veteran's active service.  See 38 C.F.R. § 3.303.

Further, the Veteran's CVA was not shown within one year after service separation in January 1946, but, rather, was not diagnosed until the time of the Veteran's death in January 1976.  Thus, there is no basis upon which to presume that the Veteran's CVA was incurred in service.  See 38 C.F.R. §§ 3.307, 3.309.

Regarding the appellant's statements as to the cause of the Veteran's CVA, hemorrhage, and thrombosis, the Board recognizes that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)).  However, in this case, the cause of the Veteran's CVA, hemorrhage, and thrombosis involves a complex medical etiological question because it deals with the origin and progression of the Veteran's CVA.  The appellant is competent to relate symptoms of CVA that she observed the Veteran experience at any time, but is not competent to opine on whether there is a link between the Veteran's CVA, hemorrhage, or thrombosis and his active service, because such diagnosis requires specific medical knowledge and training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that a lay person is not competent to diagnose or make a competent nexus opinion about a disorder as complex as cancer).

The weight of the evidence demonstrates that GSW residuals were not a principal nor contributory cause of the Veteran's death.  In a June 2009 private opinion, 
Dr. LXC opined that the Veteran's GSW residuals so damaged his overall health that he became more susceptible to infection and illness, and hence after service the Veteran contracted TB and meningitis.  These conditions then contributed to a weakening of the blood vessels in his brain and eventually a CVA.  Dr. LXC also opined that the Veteran's condition was aggravated by lack of nutrition, lack of vitamins and minerals, and a lack of exercise.  

In a November 2009 VA opinion, the VA examiner opined that the Veteran's service-connected GSW residuals were not a cause of his death.  The VA examiner reasoned that an August 1973 VA medical examination, conducted approximately 30 years after the Veteran's active service, found him to have no limitation of motion of the shoulders and also found the Veteran to have good muscle tone and bulk of all shoulder girdle muscles and muscles of the upper back.  The VA examiner further reasoned that any ill effects of GSW residuals should have manifested early in the course of the Veteran's medical history and the August 1973 VA medical examination, conducted only three years before the Veteran's death, did not show any ill-effects of the Veteran's GSW residuals.  

The VA examiner also opined that the Veteran's admission of being a chronic alcohol consumer was more compatible with his clinical course.  The VA examiner reasoned that chronic alcoholism and resultant malnutrition is known to depress the immune system and make the patient prone to infection, such as TB; the VA examiner stated that medical literature attests to the relationship between alcoholism and TB.  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

Medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  A physician's statement framed in terms such as "may" or "could" is not probative.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

The June 2009 private medical opinion, submitted by Dr. LXC, is of little probative value.  Dr. LXC made the factually inaccurate assumption that the Veteran suffered from loss of muscle and muscle atrophy in the upper back and shoulders.  The statement concerning the Veteran's muscle tone is factually inaccurate because it does not recognize the August 1973 VA medical examination reporting no loss of motion in either of the Veteran's shoulders and good muscle bulk and tone in all the shoulder muscles as well as the muscles of the upper back.  See Reonal, 5 Vet. App. at 461.  Dr. LXC also did not discuss the effect of the Veteran's alcohol consumption on his health, which was documented in a May 1973 VA hospital summary which reported the Veteran was a heavy alcoholic drinker and diagnosed the Veteran with alcohol intoxication.  See Bloom, 12 Vet. App. at 187; Hernandez-Toyens, 11 Vet. App. at 382; see also Claiborne, 19 Vet. App. at 186.

The June 2010 VA medical opinion is competent and probative medical evidence because it is based on a factually accurate history, as it appears the VA examiner was informed of the relevant evidence in this case, reviewed the claims file, relied on accurate facts, and gave a fully articulated opinion that is supported by a sound reasoning.

Regarding the appellant's statements as to the cause of the Veteran's death, the Board also notes that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson, 581 F.3d at 1316 (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)).  However, in this case, the cause of the Veteran's death involves a complex medical etiological question because it deals with the complex question of the relationship between the Veteran's GSW residuals and his CVA, hemorrhage, and thrombosis.  The appellant is competent to relate symptoms of GSW residuals that she observed the Veteran experience at any time, but is not competent to opine on whether the Veteran's GSW residuals were a contributory cause of his death, because such diagnosis requires specific medical training.  See Rucker at 74.

The appellant has also reported that a registered nurse has opined that the Veteran's history of malaria and tuberculosis (TB)/meningitis contributed to his death, though she has not submitted an original, signed copy of the opinion.  However, because there is no evidence that the nurse actually examined the Veteran or provided a basis for the opinion, the Board finds the opinion to be of little probative value.  See Claiborne, 19 Vet. App. at 186; see also Miller, 11 Vet. App. at 348.


For the above reasons, the Board finds that the preponderance of the evidence weighs against service connection for the cause of the Veteran's death, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for the cause of the Veteran's death is denied.


____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


